Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokovoy, USP 3,690,399, in view of Lunz, USP 8,511,904 and further in view of Campbell, UP PGPub 2015/0033909.
Regarding claim 1, Bokovoy discloses an axle assembly of a vehicle, comprising: a differential assembly (see Figure 2); a first axle tube (14) extending outwardly from a first side of the differential assembly, the first axle tube including a proximal end adjacent the differential assembly (end of tube shown in Figure 2), an opposite distal end (end shown in figure 1), and an axle bore (bore that houses shaft 10) extending therebetween; a first axle shaft (10) rotatably received in the first axle tube, the first axle shaft including a proximal end disposed in the differential assembly (end in figure 2), and an opposite distal end extending outwardly from the distal end of the first axle tube (end at 12 in figure 1); and a radial bearing assembly (18) including an outer cup (outer raceway) and a plurality of needle rollers (22), each needle roller including a first end face and second end face (left and right sides), the first and second end faces 
Bokovoy does not disclose that the bearing assembly further includes an inner cup, that the outer cup is axially fixed within the axle bore of the first axle tube by a press-fit, the inner cup including an inner race, a first annular flange, and a second annular flange, the first annular flange and the second annular flange extending radially outwardly from opposing ends of the inner race and being transverse to a longitudinal center axis of the first axle shaft, the faces of the needle rolling also being parallel to the flanges of the inner cup. 
Lunz teaches that a bearing assembly can be formed in a “ready-to-install” configuration that includes both outer and inner cups (1 and 3), both cups including first and second flanges (2 and 4) with the flanges being transverse to the axis of the shaft (at 8) and parallel to end faces of the needle rolling element (7).  Lunz specifically teaches that the use of the inner ring element prevents the need for the part that is being supported [the shaft] from having to be hardened and ground in a complicated fashion (see column 2, lines 36-50), in other words the use of the inner ring reduces the need to treat the shaft, thus reducing the complications that are the result of using the shaft as the raceway surface and preventing the need to harden the shaft.  

Bokovoy in view of Lunz does not explicitly disclose that the outer and inner cups are axially fixed to the tube or the first axle shaft by a press-fit.
Campbell teaches that in an axle assembly both rings of a bearing can be press-fit to their respective element (see paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to mount both bearing rings using a press fit, as taught by Campbell, since press-fitting is a notoriously old and well known manner of securely mounting bearing races in housing/tubes and on shafts.  Using a well-known manner of mounting the bearing races provides the same predictable result of any other mounting arrangement, that being securing the bearing elements in place so that the rotating element is firmly secured and supported in a manner for rotating relative to a housing element.
With regards to the new recitation “and the press-fit between the inner cup and the first axle shaft and the outer cup and the first axle tube provide retention of the first axle shaft with the first axle tube”: by teaching a press-fit between all the elements in view of Campbell this recitation is further rendered obvious.  The recitation is merely reciting 

Regarding claim 12, Bokovoy discloses an axle assembly of a vehicle, comprising an axle tube (14) defining an axle bore (hole) and an axle shaft (10) rotatably received therein; a radial bearing assembly (18) including an outer cup (outer raceway) including an outer race (horizontal surface in contact with the roller), a first annular flange (left or right vertical portion of ring), and a second annular flange (other one of the left or right vertical portion of the race), the first annular flange and the second annular flange extending radially inwardly from opposing ends of the outer race and being transverse to a longitudinal center of the axle shaft; and a plurality of needle rollers (22), each needle roller including a first end face and second end face (left and right sides), the first and second end faces being transverse to a longitudinal center axis of the needle roller, and wherein the first and second end faces of each needle roller are parallel to the first and second annular flanges of the outer cup.
Bokovoy does not disclose that the bearing assembly further includes an inner cup, that the outer cup is axially fixed within the axle bore of the axle tube by a press-fit, the inner cup including an inner race, a first annular flange, and a second annular flange, the first annular flange and the second annular flange extending radially outwardly from opposing ends of the inner race and being transverse to a longitudinal center axis of the first axle shaft, the faces of the needle rolling also being parallel to the flanges of the inner cup. 

It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bokovoy and use an inner bearing ring that also includes flanges that are parallel to the end faces of the roller element so that there are both inner and outer rings and each has flanges opposed to end faces of the roller, as taught by Lunz, for the purpose of providing a bearing assembly and shaft support configuration that reduces the need to harden and grind the shaft, thus ultimately making the assembly simpler and/or cheaper and faster to manufacture.  
Bokovoy in view of Lunz does not explicitly disclose that the outer and inner cups are axially fixed to the tube or the first axle shaft by a press-fit.
Campbell teaches that in an axle assembly both rings of a bearing can be press-fit to their respective element (see paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to mount both bearing rings using a press fit, as taught by Campbell, since press-fitting is a notoriously old and well known manner of securely mounting bearing races in 
With regards to the new recitation “and the press-fit between the inner cup and the first axle shaft and the outer cup and the first axle tube provide retention of the first axle shaft with the first axle tube”: by teaching a press-fit between all the elements in view of Campbell this recitation is further rendered obvious.  The recitation is merely reciting what a press fit does and is not further structurally limiting, with the cups being press fit to their respective parts the bearing supports and retains the shaft within the tube.


Claims 1, 5, 6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokovoy, USP 3,690,399, in view of Williams 3,515,448 and further in view of Campbell, US PGPub 2015/0033909.
Regarding claims 1, 5 and 6, Bokovoy discloses an axle assembly of a vehicle, comprising: a differential assembly (see Figure 2); a first axle tube (14) extending outwardly from a first side of the differential assembly, the first axle tube including a proximal end adjacent the differential assembly (end of tube shown in Figure 2), an opposite distal end (end shown in figure 1), and an axle bore (bore that houses shaft 10) extending therebetween; a first axle shaft (10) rotatably received in the first axle tube, the first axle shaft including a proximal end disposed in the differential assembly (end in figure 2), and an opposite distal end extending outwardly from the distal end of 
Bokovoy does not disclose that the bearing assembly further includes an inner cup, that the outer cup is axially fixed within the axle bore of the first axle tube by a press-fit, the inner cup including an inner race, a first annular flange, and a second annular flange, the first annular flange and the second annular flange extending radially outwardly from opposing ends of the inner race and being transverse to a longitudinal center axis of the first axle shaft, the faces of the needle rolling also being parallel to the flanges of the inner cup [clms 1 and 6] and wherein an annular groove defined in the axle bore of the first axle tube between the radial bearing assembly and the distal end of the axle tube and a snap ring received in the annular groove, wherein the snap ring is adjacent the outer cup of the radial bearing assembly [clms 5 and 6].
Williams teaches an axle assembly where the bearing assembly further includes an inner cup (51, see Figure 3) with the outer cup (50a) being axially fixed within an axle bore of an axle tube by a press-fit (see column 2, lines 40-53), the inner cup (51) 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bokovoy and use an inner bearing ring that also includes flanges that are parallel to the end faces of the roller element so that there are both inner and outer cups and each has flanges opposed to end faces of the roller, as taught by Williams.  Williams is specifically disclosing that the use of a two ring bearing assembly is an obvious variation for one where the inner race is formed by the shaft, substituting between different known obvious variations provides the same predictable result of supporting the shaft relative to the housing and does not alter the overall function of the axle assembly.  With regards to the press-fit and snap ring, the use of the press-fit and snap ring as taught by Williams would have further been obvious to one having ordinary skill in the art since the use of a press-fit and snap ring are known means for insuring that a part is properly seated and retained in a system, the use of a known mounting method that includes press-fitting and a snap ring provides the predictable result of 
Bokovoy in view of Williams does not explicitly disclose that the inner cup is axially fixed to the first axle shaft by a press-fit.
Campbell teaches that in an axle assembly both rings of a bearing can be press-fit to their respective element (see paragraph 0020).
It would have been obvious to one having ordinary skill in the art at the time of filing to mount both bearing rings using a press fit, as taught by Campbell, since press-fitting is a notoriously old and well known manner of securely mounting bearing races in housing/tubes and on shafts.  Using a well-known manner of mounting the bearing races provides the same predictable result of any other mounting arrangement, that being securing the bearing elements in place so that the rotating element is firmly secured and supported in a manner for rotating relative to a housing element.
With regards to the new recitation “and the press-fit between the inner cup and the first axle shaft and the outer cup and the first axle tube provide retention of the first axle shaft with the first axle tube”: by teaching a press-fit between all the elements in view of Campbell this recitation is further rendered obvious.  The recitation is merely reciting what a press fit does and is not further structurally limiting, with the cups being press fit to their respective parts the bearing supports and retains the shaft within the tube.
Specifically regarding claim 6, the claim is rejected for the same reason as claims 1 and 5 above (Bokovoy in view of Williams and Campbell).  The combination of claim 6 is substantially identical to the combination of claims 1 and 5 with one exception, that being that claim 5 provides a specific location for the snap ring (between the end of the 
Regarding claim 10, Bokovoy in view of Williams and Campbell discloses that the snap ring is adjacent one of the first annular flange and the second annular flange of the outer cup (see Figure 3 of Williams 54a is adjacent the left side annular flange of the outer cup).
Regarding claim 12, Bokovoy discloses an axle assembly of a vehicle, comprising: an axle tube (14) defining an axle bore (hole) and an axle shaft (10) rotatably received therein; a radial bearing assembly (18) comprising outer cup (outer raceway) further comprising an outer race (horizontal surface in contact with the roller), a first annular flange (left or right vertical portion of ring), and a second annular flange (other one of the left or right vertical portion of the race), the first annular flange and the second annular flange extending radially inwardly from opposing ends of the outer race and being transverse to a longitudinal center axis of the first axle shaft; and a plurality of needle rollers (22), each needle roller including a first end face and second end face (left and right sides), the first and second end faces being transverse to a longitudinal center axis of the needle roller, and wherein the first and second end faces of each needle roller are parallel to the first and second annular flanges of the outer cup.
Bokovoy does not disclose that the bearing assembly further includes an inner cup, that the outer cup is axially fixed within the axle bore of the first axle tube by a press-fit, the inner cup including an inner race, a first annular flange, and a second annular flange, the first annular flange and the second annular flange extending radially 
Williams teaches an axle assembly where the bearing assembly further includes an inner cup (51, see Figure 3) with the outer cup (50a) being axially fixed within an axle bore of an axle tube by a press-fit (see column 2, lines 40-53), the inner cup (51) including an inner race (rolling surface), a first annular flange and a second annular flange (left and right side), the first annular flange and the second annular flange extending radially outwardly from opposing ends of the inner race and being transverse to a longitudinal center axis of the axle shaft, with the faces of the needle rolling being parallel to the flanges of both the inner ring and the outer ring (see figure 4).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bokovoy and use an inner bearing ring that also includes flanges that are parallel to the end faces of the roller element so that there are both inner and outer rings and each has flanges opposed to end faces of the roller, as taught by Williams.  Williams is specifically disclosing that the use of a two ring bearing assembly is an obvious variation for one where the inner race is formed by the shaft, substituting between different known obvious variations provides the same predictable result of supporting the shaft relative to the housing and does not alter the overall function of the axle assembly.  
Bokovoy in view of Williams does not explicitly disclose that the inner cup is axially fixed to the first axle shaft by a press-fit.

It would have been obvious to one having ordinary skill in the art at the time of filing to mount both bearing rings using a press fit, as taught by Campbell, since press-fitting is a notoriously old and well known manner of securely mounting bearing races in housing/tubes and on shafts.  Using a well-known manner of mounting the bearing races provides the same predictable result of any other mounting arrangement, that being securing the bearing elements in place so that the rotating element is firmly secured and supported in a manner for rotating relative to a housing element.
With regards to the new recitation “and the press-fit between the inner cup and the first axle shaft and the outer cup and the first axle tube provide retention of the first axle shaft with the first axle tube”: by teaching a press-fit between all the elements in view of Campbell this recitation is further rendered obvious.  The recitation is merely reciting what a press fit does and is not further structurally limiting, with the cups being press fit to their respective parts the bearing supports and retains the shaft within the tube.
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is that there is no motivation to combine since Bokovoy already discloses an alternate method of retaining the parts, however the argument actually does not argue the position taken in the rejection above.  It would have been obvious to one having ordinary skill in the art at the time of filing to mount both bearing rings using a press fit, as taught by Campbell, since press-fitting is a notoriously old and 
Applicant’s second argument is that there is nothing to suggest in the references that using the press-fit of Campbell would provide adequate force to retain the shaft.
This is also not persuasive as a press-fit is a known connecting that is meant to retain parts together.  Applicant’s argument is essentially that the force of the press-fit may not be enough to hold the parts together as the claim has been amended to state, but the purpose of a press-fit is to attach parts in a manner that acts to retain them together with force.  While it is agreed that Campbell doesn’t set forth a specific degree of press fit one having ordinary skill in the art would make a press-fit connection with enough retention force to prevent the assembly from falling apart to prevent failure.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JAMES PILKINGTON/Primary Examiner, Art Unit 3656